Title: From Thomas Jefferson to Henry Clark, 18 October 1820
From: Jefferson, Thomas
To: Clark, Henry


Sir
Monticello
Oct. 18. 20.
Your favor of Oct. 4. is recieved. you have been quite  misinformed as to my having any intention to lease my possession in Bedford. nothing would induce me to put my negroes out of my own protection. from the good opinion I entertained of your father I should have as willingly listened to proposals from yourself as from any body, had I the intentions you supposed. I tender you the assurance of my respect.Th: Jefferson